Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 I, Nidal Z Zayed, President and Chief Executive Officer, in connection with the Report on 10-K of Pernix Group,Inc. for the fiscal year ended December31, 2009, (the “Report”) hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Pernix Group,Inc. /s/ Nidal Z Zayed Nidal Zayed President and Chief Executive Officer Dated: March31, 2010
